IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-30048
                         Summary Calendar



CARL J. BRIGGS,

                                         Plaintiff-Appellant,


versus

STATE OF LOUISIANA, Through DOC,
as Supervising Agency for Hunt
Correctional Center,

                                         Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                      USDC No. 94-CV-2575-B-1
                        - - - - - - - - - -
                            July 1, 1996
Before REAVLEY, SMITH and PARKER, Circuit Judges

PER CURIAM:*

     Carl J. Briggs appeals from the district court’s grant of

summary judgment, dismissing his claim filed pursuant to the

Americans with Disability Act, 29 U.S.C. §§ 12101-117.    Briggs

contends that the ability to restrain inmates is not an essential

function of a corrections officer and that appellee failed to

make a reasonable accommodation.   We have reviewed the record and

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-30048
                                - 2 -

find no reversible error.   Accordingly, we affirm for the reasons

stated by the magistrate judge.   See Briggs v. State of

Louisiana, No. 94-CV-2575-B-1 (M.D. La. Sept. 6, 1995).

     AFFIRMED.